Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 14 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ji (US 2007/0047046).
Ji discloses a component comprising a region (60) having a perimeter (a round perimeter) and a first surface (the surface of the diaphragm); at least one axis of rotation (55); a layer (60) on the first surface (see paragraph 0063 along with Fig. 12), the layer including a variable mesh pattern (see Fig. 12), wherein the variable mesh pattern comprises a plurality of ribs (59), the ribs having a first width near the at least one axis of rotation (see Fig. 12) and a second width at portions of the first surface farther from the axis of rotation (see Fig. 12), the first width being greater than the second width (see Fig. 12), wherein the first width tapers to the second width (see paragraph 0066 along with Fig. 12), wherein the layer has a mass distributed across the first surface such that a center portion of the first surface bears a greater proportion of the mass as compared to portions near the perimeter (see Fig. 12), wherein the variable mesh pattern is a symmetrical pattern (see paragraph 0066 along with Fig. 12), wherein the plurality of ribs are interconnected (see Fig. 12), wherein the component is a mirror and the first surface is a backside non-reflective surface (see paragraph 0063), wherein the at least one axis of rotation extends across a center portion of the component, such that the first width of the ribs is near the center portion of the component and the second width of the ribs is near one or more boundaries of the perimeter (see Fig. 12). Note figures 12 and 15-17 along with the associated description thereof.
4.	Claim(s) 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ji (US 2007/0047046).
Ji discloses a micro-electro-mechanical systems (MEMS) mirror assembly (see paragraph 0073) comprising a plate (59) including a plurality of cavities (the cavities between the diamond shape features of the plate shown in Fig. 12); at least one mirror (see paragraph 0063), the at least one mirror having a reflector region (60) rotatable about at least a first axis (55), the at least one mirror having a perimeter (a round perimeter) and a first surface (the surface of the diaphragm), the at least one mirror located within a respective one of the plurality of cavities (see Fig, 12), wherein the reflector region includes a layer (60) on the first surface (see paragraph 0063), the layer including a variable mesh pattern (see Fig. 12), wherein the variable mesh pattern comprises a plurality of ribs (59), the ribs having a first width near the first axis (see Fig. 12) and a second width at portions of the first surface farther from the first axis (see Fig. 12), the first width being greater than the second width (see Fig. 12), wherein the first width transitions to the second width (see Fig. 12), wherein the transition comprises a gradual taper (see paragraph 0066 along with Fig. 12), wherein the layer has a mass distributed across the first surface such that a center portion of the first surface bears a greater proportion of the mass as compared to portions near the perimeter (see Fig. 12), wherein the variable mesh pattern is a symmetrical pattern (see paragraph 0066 along with Fig. 12), wherein the reflector region of the at least one mirror is further rotatable about a second axis (54), and wherein the ribs have a greater width near the second axis as compared to near the perimeter (see Fig. 12). Note figures 12 and 15-17 along with the associated description thereof
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji (US 2007/0047046).
Ji et al discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that the variable mesh pattern (ribs) is formed by removing at least a portion of the layer less than a full depth of the layer in a given area to create the plurality of ribs.
The examiner takes Official Notice it is well known to use and employ typical etching techniques in the same field of endeavor for the purpose of removing at least a portion of a layer less than a full depth of the layer in a given area to create a plurality of ribs.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ typical etching techniques, as commonly used and employed in the mirror art, in order to remove at least a portion of a layer of Ji less than a full depth of the layer in a given area to create the plurality of ribs so as to reduce manufacturing time/cost. 
7. 	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji (US 2007/0047046).
Ji et al discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that the variable mesh pattern (ribs) is formed by selectively depositing/adding  material onto the first surface to create a plurality of ribs.
The examiner takes Official Notice it is well known to use and employ typical vapor deposition techniques in the same field of endeavor for the purpose of depositing/adding material onto a surface to create a plurality of ribs.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ typical vapor deposition techniques, as commonly used and employed in the mirror art, in order to deposit/add material onto the first surface of Ji to create the plurality of ribs so as to reduce manufacturing time/cost
8.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference numeral 806, shown in Fig. 8A, lacks a proper written description.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RDS
September 10, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872